DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 02/10/2022 is acknowledged.
Applicant’s election of Group I in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjacent lamella structure” of claim 5, line 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3)	The disclosure is objected to because of the following informalities:
Paragraph 0021, line 1, “As the” should read “Regarding the” for grammatical correctness
Paragraph 0021, line 5, “as the” should read “regarding the” for grammatical correctness
Paragraph 0029, line 7, “suppressed” should read “prevented” for clarity
Paragraph 0041, line 13, “suppressed” should read “prevented” for clarity
Appropriate correction is required.
Claim Objections
4)	Claims 1-3 and 11 are objected to because of the following informalities:  
Claim 1, line 8, “portions are” should read “portions is” for grammatical correctness
Claim 2, line 3, “is chlorinated” should read “further comprises chlorinated” for congruency with claim language
Claim 3, line 1, “the at” should read “at” to avoid potential 35 U.S.C. 112(b) rejections
Claim 11, line 3, “a dose” should read “a dose of the medicine” to avoid potential 35 U.S.C. 112(b) rejections
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7)	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While Applicant has some description regarding the “adjacent lamellar structure” of claim 5 within Paragraph [0027] of the specification, Applicant has not described how or why the adjacent lamellar structure would be formed on the outer surface of the syringe body, as the specification makes this feature seem undesirable, and therefore not something that would be included within the claims. Therefore, the claim fails to comply with the written description requirement.
8)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10)	Claims 4-5 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the printing layer has an adjacent lamella structure of chlorinated polypropylene adjacent to the outer surface of the syringe body” in lines 4. However, due to the lack of written description (as discussed in section “7” above), Examiner cannot determine how the adjacent lamellar structure of chlorinated polypropylene would be formed adjacent to the outer surface of the syringe body. Therefore, the claim is indefinite.
Claim 4 recites the limitations “a depth” and “a width” in respective lines 2 and 3. However, it is unclear if “a depth” and “a width” respectively are further recitations of “a depth” and “a width” of claim 1, lines 11-12. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a depth” and “a width” in respective lines 2 and 3 of claim 4 as “the depth” and “the width”.
Claim 11 recites the limitation "the internal capacity" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as “an internal capacity” is recited in claim 8, lines 2-3, whereas claim 11 is dependent upon claim 10, and therefore claim 1. For the purpose of examination, Examiner will interpret “the internal capacity” of claim 11, line 1, as “an internal capacity”.
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claims 1-4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. Patent No. 5242405), hereinafter Howe, in view of Haruta et al. (U.S. Patent No. 6444317), hereinafter Haruta, in view of Zama (U.S. PGPUB 20190329537), hereinafter Zama.
	Regarding claim 1, Howe teaches a resin syringe [Col. 6, lines 39-40] comprising:
	a syringe body (Fig. 9; 63) made of polyolefin [Col. 6, lines 60-62] (Examiner interprets the syringe body to be made of polyolefin, as polypropylene is a well-known type of polyolefin), and
	a printing layer (Fig. 9; 67) printed on at least a part of an outer surface of the syringe body,
	wherein a plurality of recessed portions is formed in the outer surface of the syringe body [Col. 4, lines 59-64] (Examiner interprets there to be a plurality of recessed portions formed in the outer surface due to Howe’s teaching of “sandblasting or roughening or texturing”, which would create recessed portions in the outer surface).
	While Howe appears to teach the printing layer including a colorant [Col. 5, lines 11-16] and wherein the plurality of recessed portions are filled with at least one of the components of the printing layer [Col. 4, lines 57-64], Howe fails to explicitly teach wherein the printing layer comprises at least one component including chlorinated polypropylene having a degree of chlorination in a range of 15 to 30%, a colorant, and a filler, and
	wherein each of the plurality of recessed portions has a depth of 50 nm or more and less than 1 µm and a width of 50 nm or more and less than 1 µm and is filled with at least one of the components of the printing layer.
	Haruta teaches a printing layer [Col. 4, lines 53-57] which comprises components including chlorinated polypropylene [Col. 7, lines 47-48] having a degree of chlorination in a range of 15 to 30% [Col. 7, lines 49-53], a colorant [Col. 4, lines 53-57], and a filler [Col. 4, lines 53-57].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printing layer of Howe to comprise chlorinated polypropylene having a degree of chlorination in a range of 15 to 30%, a colorant, and a filler, as taught by Haruta. Doing so would allow for the chlorinated polypropylene to have proper solubility in a chosen solvent, while ensuring adhesion [Col. 7, lines 49-57], and is taught by Haruta to be well-known in the art.
	However, Howe in view of Haruta still fails to teach wherein each of the plurality of recessed portions has a depth of 50 nm or more and less than 1 µm and a width of 50 nm or more and less than 1 µm and is filled with at least one of the components of the printing layer.
	Zama teaches a resin layer [Paragraph 0034] made of polyolefin [Paragraph 0034] (wherein polyethylene is as a well-known polyolefin), and
	a printing layer (ink; [Paragraph 0037]),
	wherein a plurality of recessed portions is formed in the resin layer on which the printing layer is printed [Paragraph 0037], and
	wherein each of the plurality of recessed portions has a depth of 50 nm or more and less than 1 µm (wherein .15 µm is greater than 50 nm, and the recited range of 0.15 to 2 µm includes “less than 1 µm”) and is filled with at least one of the components of the printing layer [Paragraph 0037].
	It would have been obvious to one of ordinary skill it the art before the effective filing date of the claimed invention to have modified the plurality of recessed portions of Howe in view of Haruta to have a depth of 50 nm or more and less than 1 µm and be filled with at least one of the components of the printing layer, as taught be Zama. Doing so would allow for improved adhesion of the printing layer via the anchor effect, as taught by Zama [Paragraph 0037].
	However, Howe in view of Haruta in view of Zama still fails to teach wherein each of the plurality of recessed portions has a width of 50 nm or more and less than 1 µm.
	It appears that the device of Howe in view of Haruta in view of Zama would operate equally well with the claimed width since the width of each of the plurality of recessed portions is intended to create adhesion between the printing layer and the syringe body. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of recessed portions of Howe in view of Haruta in view of Zama to have a width of 50 nm or more and less than 1 µm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Howe in view of Haruta in view of Zama.
	Regarding claim 2, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1, wherein at least one of the components of the printing layer filled in each of the plurality of recessed portions is chlorinated polyolefin (Examiner considers Howe in view of Haruta in view of Zama to meet the claimed limitation, as chlorinated polypropylene, which is already a component of the printing layer, is a chlorinated polyolefin).
	Regarding claim 3, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1, wherein the polyolefin is a cyclo olefin polymer, a cyclo olefin copolymer, or polypropylene [Howe, Col. 6, lines 60-62].
	Regarding claim 4, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1. Howe in view of Haruta in view of Zama further teach wherein each of the plurality of recessed portions has the depth in a range of 50 to 200 nm [Paragraph 0037, with 150 nm being between 50 and 200 nm]. However, Howe in view of Haruta in view of Zama fails to explicitly teach wherein the width is in a range of 100 to 500 nm.
	It appears that the device of Howe in view of Haruta in view of Zama would operate equally well with the claimed width since the width of each of the plurality of recessed portions is intended to create adhesion between the printing layer and the syringe body. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of recessed portions of Howe in view of Haruta in view of Zama to have a width in a range of 100 to 500 nm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Howe in view of Haruta in view of Zama.
	Regarding claim 7, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1, wherein the outer surface on which the printing layer is printed is not compatible with the printing layer [Howe, Col. 5, lines 17-25] (Examiner interprets Howe to meet the claimed limitation, as the need to create higher compatibility between the outer surface one which the printing layer is printed and the printing layer speaks to the outer surface and the printing layer not being compatible to begin with).
Regarding claim 8, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1, wherein the printing layer is a graduation line indicating an internal capacity of the syringe body [Howe, Col. 5, lines 26-31].
	Regarding claim 10, Howe in view of Haruta in view of Zama teaches a prefilled syringe (as shown in Fig. 3) comprising:
	the resin syringe according to claim 1;
	a medicine (Fig. 7; 43) in the syringe body of the resin syringe;
	a sealing member (Fig. 7; 44) sealing a distal end opening of the syringe body; and
	a gasket (Fig. 7; 39) slidably disposed in the syringe body.
11)	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Haruta in view of Zama, further in view of Condello et al. (U.S. PGPUB 20180065323), hereinafter Condello.
Regarding claim 6, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1. However, Howe in view of Haruta in view of Zama fails to teach wherein the printing layer has a body region separate from an outer edge of the printing layer by 3 µm or more in a direction along the outer surface of the syringe body, and a thickness of the printing layer in the body region is in a range of 1 to 10 µm. 
	Condello teaches that printing layers can be deposited in thicknesses of less than 10 µm [Paragraph 0025]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printing layer of Howe in view of Haruta in view of Zama to have a thickness in a range of 1 to 10 µm, as taught by Condello, as doing so would be known in the art [Paragraph 0025]. 
	However, Howe in view of Haruta in view of Zama in view of Condello still fails to teach wherein the printing layer has a body region separate from an outer edge of the printing layer by 3 µm or more in a direction along the outer surface of the syringe body.
	It has been held that it would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of a shape is necessary (MPEP 2144.04 IV.B.) (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Therefore, as Condello teaches that layers may be stacked atop each other to form material thicknesses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printing layer of Howe in view of Haruta in view of Zama in view of Condello to have a body region separate from an outer edge of the printing layer by 3 µm or more in a direction along the outer surface of the syringe body, as doing so would be a change in shape due to the printing.
12)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Haruta in view of Zama, further in view of Yoshida et al. (U.S. PGPUB 20170014431), hereinafter Yoshida.
	Regarding claim 9, Howe in view of Haruta in view of Zama teaches the resin syringe according to claim 1. While Howe further teaches that the resin syringe should be sterile, and components should be chosen to withstand the sterilization process being utilized [Col. 7, lines 3-8], Howe in view of Haruta in view of Zama fails to teach wherein the resin syringe is a syringe that has been subjected to autoclave sterilization. 
	Yoshida teaches a resin syringe [Paragraph 0017] comprising:
	a syringe body made of polyolefin [Paragraph 0067, (4)] (wherein polypropylene is a well-known polyolefin),
	wherein the resin syringe is a syringe that has been subjected to autoclave sterilization [Paragraph 0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin syringe of Howe in view of Haruta in view of Zama to be subjected to autoclave sterilization, as taught by Yoshida, as doing so is a well-known form of sterilization, as taught by Yoshida [Paragraph 0044].
13)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Haruta in view of Zama, further in view of Silver et al. (U.S. Patent No. 4275729), hereinafter Silver.
	Regarding claim 11, Howe in view of Haruta in view of Zama teaches the prefilled syringe according to claim 10. While Howe in view of Haruta in view of Zama teaches the printing layer is a graduation line printed at a position where the internal capacity of the syringe body coincides with a volume of medicine (as shown in Fig. 3), and appears capable of holding an amount more than a dose of the medicine, and have the printing layer be a graduation line printed at a position where an internal capacity of the syringe body coincides with the dose of the medicine, Howe in view of Haruta in view of Zama does not explicitly teach this.
	Silver teaches a prefilled syringe, comprising:
	a syringe body (Fig. 1; 1);
	a medicine [Col. 3, lines 25-22] filled in the syringe body of the syringe;
	a gasket (Fig. 1; 16) slidably disposed in the syringe body,
	wherein the medicine is filled in the syringe body in an amount more than a dose of the medicine [Col. 3, lines 25-22], and
	a printing layer (Fig. 1; 13) is a graduation line printed at a position where an internal capacity of the syringe body coincides with the dose of the medicine [Col. 4, lines 44-48].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prefilled syringe of Howe in view of Haruta in view of Zama to explicitly teach wherein the medicine is filled in the syringe body in an amount more than a dose of the medicine, and the printing layer is a graduation line printed at a position where an internal capacity of the syringe body coincides with the dose of the medicine, as taught by Silver. Doing so would allow for the syringe to be refilled fewer times, while still allowing for accurate delivery of a dose of the medicine.
Examiner’s Note
14)	Let it stand on the record that Examiner notes there is no prior art rejection for claim 5. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claim 5, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783